DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on 19 April 2021, 17 March 2022, 19 May 2022, and 12 September 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US 2018/0310017 A1).

Regarding Claims 1, 8, and 9, Chen discloses a method of processing a video signal, the method comprising: encoding and acquiring a first syntax element indicating whether a subblock-based merge mode is applied to a current block [Chen: ¶ [0052]: In one example, the received merge index can indicate sub-PU TMVP mode is applied to the current block. For example, the merge index is within a predefined range for representing sub-PU candidates, or the merge index is associated with a special flag. Accordingly, sub-PU TMVP mode related operations can be performed at a sub-block merge module 225 to derive a respective sub-PU merge candidate corresponding to the merge index. For example, the sub-block merge module 225 can obtain the sub-PU merge candidate in a same manner as the sub-block merge module 125 at the video encoder 100 in FIG. 1 example. The derived sub-PU merge candidate can then be provided to the motion compensation module 221. The motion compensation module 221 can accordingly generate a prediction of the current block]; when the first syntax element indicates that the subblock-based merge mode is not applied to the current block, acquiring a second syntax element indicating whether a merge mode using a motion vector difference is applied to the current block [Chen: ¶ [0013]: In one example, a flag indicating whether to switch on or off operations of one or more of (a)-(f) is signaled from an encoder to a decoder. In one example, a threshold value of one or more thresholds of (a)-(e) is signaled from an encoder to a decoder. In one example, a flag indicating whether to switch on or off a sub-PU TMVP on-off switching control mechanism for determining whether to include a current sub-PU TMVP candidate in the being-constructed merge candidate list into the merge candidate list of the current PU is signaled from an encoder to a decoder]; when the second syntax element indicates that the merge mode using the motion vector difference is applied to the current block [Chen: ¶ [0036]: In one example, the AMVP mode is used to predictively encode a motion vector at the inter mode module 123. For example, a motion vector predictor (MVP) candidate list can be constructed. The MVP candidate list can include a sequence of MVPs obtained from a group of spatial or temporal neighboring prediction blocks (PBs) of the current block. For example, motion vectors of spatial or temporal neighboring PBs at certain locations are selected and scaled to obtain the sequence of MVPs. A best MVP candidate can be selected from the MVP candidate list (which can be referred to as motion vector prediction competition) for predictively encoding a motion vector previously determined. As a result, a motion vector difference (MVD) can be obtained. For example, a MVP candidate having a best motion vector coding efficiency can be selected. Thus, when the AMVP mode is applied to the current block, a MVP index of the selected MVP candidate (referred to as MVP index) in the MVP candidate list and the respective MVD can be included in the motion information 103 and provided to the entropy encoder 141 in place of the respective motion vector], acquiring a third syntax element indicating a candidate used for inter prediction of the current block among candidates included in a merge candidate list of the current block [Chen: ¶ [0036]]; acquiring information related to the motion vector difference [Chen: ¶ [0036]]; inducing a motion vector of the current block by adding the motion vector difference to a motion vector of the candidate indicated by the third syntax element [Chen: ¶ [0036]]; and generating a predicted block of the current block using the motion vector of the current block [Chen: ¶ [0052]].

Regarding Claim 2, Chen discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Chen discloses wherein the third syntax element indicates the candidate used for the inter prediction of the current block among a first candidate and a second candidate of the merge candidate list of the current block [Chen: ¶ [0036]].

Regarding Claim 5, Chen discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Chen discloses further comprising acquiring a sixth syntax element indicating a candidate used for the inter prediction of the current block among candidates included in a subblock merge candidate list of the current block when the first syntax element indicates that the subblock-based merge mode is applied to the current block [Chen: ¶ [0013]], wherein the motion vector of the current block is induced in units of at least one subblock included in the current block, based on a motion vector of the candidate indicated by the sixth syntax element when the first syntax element indicates that the subblock-based merge mode is applied to the current block [Chen: ¶ [0013]].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 1 above, and further in view of Jeong (US 11172204).

Regarding Claim 4, Chen disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Chen does not explicitly disclose wherein the acquiring the information related to the motion vector difference comprises: acquiring a fourth syntax element indicating a distance of the motion vector difference; and acquiring a fifth syntax element indicating a direction of the motion vector difference.
However, Jeong discloses wherein the acquiring the information related to the motion vector difference comprises: acquiring a fourth syntax element indicating a distance of the motion vector difference; and acquiring a fifth syntax element indicating a direction of the motion vector difference [Jeong: Claim 1: A method of decoding motion information, the method comprising: obtaining a first motion vector difference for a first direction by parsing a disparity distance index and a disparity direction index from a bitstream] .
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the coding parameters of Jeong with the coding of Chen in order to perform more precise coding, improving overall output.
	
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim5 above, and further in view of Yamamoto (US 2013/0343455 A1).

Regarding Claim 6, Chen disclose(s) all the limitations of Claim 5, and is/are analyzed as previously discussed with respect to that claim.
Chen does not explicitly disclose wherein, when the first syntax element indicates that the subblock-based merge mode is applied to the current block, it is inferred that the second syntax element is 0.
However, Yamamoto discloses wherein, when the first syntax element indicates that the subblock-based merge mode is applied to the current block, it is inferred that the second syntax element is 0 [Yamamoto: ¶ [0223]: Additionally, in the CU 1301', provided that the merge flag MRG_CU (cu_merge_flag) is "1" and the CU merge inference flag (cu_merge_left_gflag) is "1", in the CU 1301', the value of the PU split information SP_PU (intra_split_flag) is inferred to be "0" from the CU adjacent to the left].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the well-known process of inferring unused syntax of Yamamoto with the processing of Chen in order to reduce computational errors.
	
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 5 above, and further in view of Lee et al. (US 2020/0154124 A1).

Regarding Claim 7, Chen disclose(s) all the limitations of Claim 5, and is/are analyzed as previously discussed with respect to that claim.
Chen does not explicitly disclose wherein the sixth syntax element is parsed from a bitstream when a maximum number of subblock merge candidates is larger than 1, and it is inferred that the sixth syntax element is 0 when the maximum number of subblock merge candidates is not larger than 1.
However, Lee discloses wherein the sixth syntax element is parsed from a bitstream when a maximum number of subblock merge candidates is larger than 1, and it is inferred that the sixth syntax element is 0 when the maximum number of subblock merge candidates is not larger than 1 [Lee: ¶ [0181]: A maximum number of merge candidates may be specified in a slice header. If the number of merge candidates is greater than the maximum number, a spatial candidate and temporal candidate having a smaller number than the maximum number are maintained. If not, the number of additional merge candidates (i.e., combined bi-predictive merging candidates) is generated by combining candidates added so far until the number of candidates becomes the maximum number].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the well-known method of parsing only viable arrays and inferring zero for non-viable arrays as taught by Lee with the processing of Chen in order to reduce computational errors and improve overall efficiency. 

Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: While inference of syntax based on the number of candidates is well-known the specific variable “maximum number of merge candidates” and the specific requirements along with all other limitations of the claim and base claims has not been found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R MESSMORE whose telephone number is (571)272-2773. The examiner can normally be reached Monday-Friday 9-5 EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482